Citation Nr: 1224992	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  01-00 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the character of the appellant's discharge for his service from January 6, 1964, to March 21, 1968, is a bar to VA benefits based on that period of service. 

2.  Entitlement to service connection for alcoholism. 

3.  Entitlement to service connection for hepatitis C, to include as secondary to alcoholism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The appellant had active service from January 1964 to March 1968, for which he received a discharge under other than honorable conditions. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2000 rating action by the RO that denied the benefits currently sought on appeal. 

In November 2008, the Board remanded the matter for additional procedural and evidentiary development.  At that time, the Board acknowledged the appellant's contention had that he never received notice of the October 1968 administrative decision and found that a review of the claims folder appeared to support that assertion.  Given the lack of evidence to show that the appellant was notified of the adverse determination in 1968, the Board held that the matter would be considered on the merits, in the interests of fairness.  

In April 2010 and January 2011, the Board again remanded the matter for additional development.  

As noted in the January 2011 remand, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The appellant was discharged from active service under other than honorable conditions in March 1968 because of willful and persistent misconduct.

2.  The appellant was not insane at the time of the offenses leading to his other than honorable conditions discharge, and his service was not otherwise considered honest, faithful, and meritorious.

3.  Due to the appellant's other than honorable discharge, service connection for alcoholism and hepatitis C is precluded.   
 

CONCLUSIONS OF LAW

1.  The character of the appellant's discharge for his service from January 6, 1964, to March 21, 1968, constitutes a bar to VA benefits, exclusive of health care benefits of Chapter 17, United States Code.  38 U.S.C.A.  §§ 101, 5303 (West 2002); 38 C.F.R. § 3.12 (2011).

2.  The criteria to establish service connection for alcoholism and hepatitis C have not been met.  38 U.S.C.A. §§ 1111, 5107 (West 2002); 38 C.F.R.  §§ 3.12, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, as directed in the November 2008 remand, the appellant was sent notice in January 2009 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the appellant of what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in January 2009, and the claim was thereafter readjudicated in June 2010 and April 2012.  Thus, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.


Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's service treatment and personnel records, as well as post-service reports of private treatment and a VA opinion.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the appellant's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The appellant's representative has claimed that the appellant has not been given an opportunity to explain why he had periods of unauthorized absence in service or why he began abusing alcohol at that time.  However, the claims file contains numerous statements from the appellant concerning his actions in service.  For instance, a statement from the appellant received in June 2005 indicated that when he returned from Vietnam, he could not adjust so he started drinking to forget.  He then started going AWOL, disobeying orders and fighting.  Numerous other statements clearly outline the appellant's claim that his PTSD caused his misconduct.  Thus, the Board finds that the representative's argument is without merit as the appellant has explained why he had periods of unauthorized absence in service and has been given ample opportunity over the course of this appeal to submit his arguments.    

Further, given that the appellant supposedly requested that his discharge be upgraded with Board for Correction of Naval Records (BCNR), the appellant's representative has also asserted that these records should be obtained.  However, given that the BCNR did not upgrade the appellant's discharge, these records are not relevant to this case because the Board is not at liberty to alter the BCNR's findings.    

The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the November 2008, April 2010, and January 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the November 2008 remand directed the RO to provide the appellant with VCAA notice, which as indicated above was done in January 2009.  The RO was also instructed to obtain compete service treatment and personnel records.  Complete service treatment records were received in January 2009 and complete service personnel records were received in March 2009.  Further, in April 2010, the Board remanded the case for issuance of a supplemental statement of the case to consider additional evidence.  The RO has considered the appellant's claim is subsequent supplemental statements of the case, most recently in April 2012.  

Lastly, the January 2011 Board remand instructed the RO to send the claims file to a VA psychiatric examiner for an opinion as to the appellant's mental status during service.  An opinion by a clinical psychologist was provided in August 2011.  After reviewing the claims file, the examiner offered an opinion with a detailed rationale.  Accordingly, the Board finds that there has been substantial compliance with the previous Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Analysis

Character of Discharge 

The appellant is seeking VA benefits.  Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(d) provides, in part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R.  § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R.  § 3.12(b). 

Per VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 254 (1995) (finding that insanity must be due to a "disease" or that that a claimant "did not know or understand the nature or consequences of his act or that what he was doing was wrong").  
 
The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995). 

In considering whether a veteran's behavior meets the standard for insanity under 38 C.F.R. § 3.354(a), it is noted that a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity under that regulation.  See VAOPGCPREC 20-97 (May 22, 1997). 

The record shows that during the appellant's last 18 months of service, he was found guilty of unauthorized absences on at least six occasions.  Further, he had also been cited for "frequent involvement of a discreditable nature with civil or military authorities."  His Commanding Officer in an October 1967 statement provided that while the appellant was capable of reasonably good work, he was totally unreliable due to unauthorized absences and seemed almost incapable of changing his ways.  The appellant had been warned the previous month that further infractions might result in processing for a discharge under other than honorable conditions, but was promptly followed by another unauthorized and inexcusable absence.  In November 1967, it was recommended that the appellant be separated with undesirable discharge due to unfitness, but he was given a probationary period for further observation.  

The appellant vacated his probation in March 1968 by being involved in numerous disturbances and fights on board ship while under the influence of alcohol.  A March 1968 review showed that the appellant knew his job thoroughly and was extremely capable of giving instructions, but his principal failing lied in his inability to cope with his emotions when excited by anger or liquor.  His liberty periods had been marred by continual exhibition of disregard for his shipmates and for Navy regulations.  The problem had recently become so acute that it outweighed his work and knowledge due to the heavy administrative burden in dealing with his numerous misdemeanors.  

After an evaluation of all of the facts presented, a Board of Officers had recommended that the appellant be separated from service under conditions other than honorable by reason of unfitness.  According to VAR 1012(D)(4), a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  The appellant's conduct during his period of military service was held to be properly classified as willful and persistent misconduct.  The recommendation of the Board of Officers was effective on March 21, 1968.  Accordingly, the appellant's discharge for the period of service from January 6, 1964, to March 21, 1968, was held to be under dishonorable conditions.  The appellant's Form DD-214 demonstrates that his character of service was under other than honorable conditions.  

Service treatment records are silent with respect to any psychiatric issues.  Of note, a January 1965 record showed that in November 1964, the appellant was in a fight.  A March 1968 service examination prior to discharge showed that the appellant was evaluated as psychiatrically normal.  

In an October 1968 administrative decision, the RO determined that the appellant's discharge for his period of active duty from January 1964 to March 1968 was under dishonorable conditions and barred VA benefits except for health care.  In so concluding, the RO considered the facts surrounding the appellant's service, as detailed above. 

In the instant case, the appellant claims that his mental status met the criteria for "insanity" during commission of the offenses that led to his discharge.  He avers that he had an undiagnosed mental condition during service, which was later diagnosed as PTSD. 

The post-service medical evidence of record includes evidence of a suicidal acute overdose in March 1988 and a diagnosis of PTSD in March 2005.  Moreover, in support of his claim, the appellant submitted lay statements from his sister and former brother-in-law who described the appellant's psychiatric symptoms, as well as his behavior, after he returned from Vietnam.  Such behavior included substance abuse and participation in illegal activities.   

In January 2011, the Board remanded this case in order to obtain a VA opinion as to whether the appellant met the criteria for "insanity" at the time he committed the offenses that lead to his discharge.  A VA opinion was provided in August 2011 by a clinical psychologist.  The examiner summarized the appellant's difficulties during service.  After reviewing the claims, the examiner indicated that he was not able to retrospectively diagnose whether the appellant suffered from PTSD during the time of his military service and the impact it might have had on his career.  However, the examiner indicated that there was nothing in the criteria for PTSD based on symptoms described by the appellant that would account for uncontrollable impulses.  Rather, PTSD symptoms primarily resulted in a sufferer becoming upset if they think about or remember a stressful event.  The tendency of PTSD sufferers to avoid triggers sometimes causes them to resort to alcohol to avoid distressing thoughts associated with their stressors.  However, alcoholism is itself neither a universal or necessary coping strategy nor is it causative of bad acts.  Alcohol does, however, tend to lower internal inhibitions.  Some PTSD symptoms can make sufferers prone to violence, but was not causative of bad acts and fighting.  Furthermore, none of the criteria for PTSD would indicate a higher potential for taking unauthorized absences.  

In response to the appellant's assertions that his PTSD gave him irresistible impulses, which he based on statements from his superiors that indicated his inability to cope with emotions or incapability of changing his ways, the examiner observed that the superiors were not health professionals and that these statements were primarily made to provide a clear indication of the chronicity of the appellant's behavior.   The examiner further observed that it was difficult to imagine what form of insanity would allow a sufferer good control over their impulses in one setting (on board ship, for example) and render those impulses irresistible in another setting.  Rather, the appellant's behavior was more accurately characterized as the result of alcoholism coupled with antisocial personality disorder.  Although he may have drunk to help himself cope with the effects of an undiagnosed PTSD, there was no indication that, while aboard ship, he had uncontrollable PTSD symptoms.  

The examiner concluded that while PTSD may increase the tendency to use alcohol and become violent, the criteria for PTSD mentioned nothing about irresistible urges.  It was observed that the appellant resisted the urge to drink and fight when aboard ship.  In fact, he demonstrated no uncontrollable PTSD symptoms while onboard.  His behavior during liberties was deemed more consistent with alcoholism and antisocial personality disorder than PTSD.  Therefore, the examiner opined that the appellant did not meet the VA's criteria for insanity during the time of the instances of misconduct during military service. 

The appellant's representative has alleged that the VA opinion is inadequate because the examiner only focused on PTSD to the exclusion of other psychiatric disorders.  Nevertheless, the Board remanded this case to specifically determine whether the appellant was insane during the period of the commission of offenses leading to his discharge.  The examiner unequivocally opined that the appellant was not insane for VA purposes and offered a detailed rationale for this opinion.  He primarily relied on the fact that service personnel records clearly documented that while onboard ship, the appellant was able to resist these self-described "irresistible urges" and the misconduct only appeared to happen when on leave.  In sum, given that the claims file was reviewed by the examiner, the examiner exhibited a thorough knowledge of the appellant's service history, and the opinion sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the opinion to be sufficient for appellate review and of high probative value.  Moreover, there is no competent medical evidence of record to refute this opinion. 

In turn, the Board must find that the appellant was not insane for VA purposes at the time of his misconduct in service.  There is no objective medical evidence of any psychiatric problems while in service.  In fact, the March 1968 separation exam showed the appellant's psychiatric evaluation to be clinically normal.  Importantly, the August 2011 VA examiner clearly determined that the appellant was not insane during the period of misconduct in service.  

The Board has considered the appellant's statements as well as the statements of his former brother-in-law and sister.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  However, all conditions are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  

In the instant case, while the appellant can describe psychiatric symptoms, he is not competent to clinically diagnose whether he was "insane" in service for VA purposes.  The question of whether the symptoms described in service are indicative of insanity is a question too complex to be addressed by other than expert evidence.  Similarly, the statements of his former brother-in-law and sister are also not competent evidence of whether the appellant was insane in service.  Thus given the lack of probative value of this lay evidence, it is outweighed by the competent medical evidence of record, namely the April 2011 VA opinion.     

Therefore, after reviewing the record, give the appellant's numerous unauthorized absences, as well as consistent alcohol abuse during service, the Board must conclude that his service was characterized by willful and persistent misconduct.  The present case is not one involving one isolated minor episode of misconduct, but repeated episodes.  Every day that the appellant was absent reduced the readiness and the ability of his unit to perform duties.  An absence without leave cannot constitute a minor offense for purposes of willful and persistent misconduct because it would interfere with and preclude the performance of the appellant's military duties.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); See Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); Struck v. Brown, 9 Vet. App. 145, 153 (1996).  Accordingly, the appellant's absences without leave were not a minor offense and his service cannot be characterized as honest, faithful and meritorious since his behavior was such that it included problems with alcohol abuse, unauthorized absences and general failure to be a good service member.  

Therefore, a preponderance of the evidence supports a finding that the appellant's misconduct that resulted in his discharge was willful and persistent, cannot be characterized as a minor offense, and that his service cannot otherwise be characterized as honest, faithful and meritorious.  As discussed above, it was also not shown that the appellant was insane during any of his willful and persistent misconduct that resulted in his discharge.  Accordingly, the character of the appellant's discharge for his service from January 6, 1964, to March 21, 1968, is a bar to VA benefits based on that period of service.  38 C.F.R.  § 3.12(b).  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the Board notes that the health care related benefits authorized by Chapter 17, Title 38, United States Code, may be available to persons with other than honorable discharges for disability incurred or aggravated during service.  See 38 C.F.R. § 3.360.  In fact, a March 2006 RO administrative decision determined that the appellant was eligible for heath care for any disability incurred or aggravated during active military service.  Id. 

Service Connection Issues

As determined in the above analysis, due to his other than honorable discharge, the appellant is precluded from receiving VA benefits.  Accordingly, service connection for alcoholism and hepatitis C must be denied.  



ORDER

The character of the appellant's discharge for his service from January 6, 1964, to March 21, 1968, is a bar to VA benefits.  In turn, service connection for alcoholism and hepatitis C is not warranted.  The appeal is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


